Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 1 of 19 PageID 458




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



 PAMELA VICKARYOUS, an individual,                          CIVIL ACTION

                         Plaintiffs,
                                                            Case No. 2:18-cv-315
 v.
                                                            Judge: Thomas P. Barber
 THE SCHOOL BOARD OF COLLIER
 COUNTY, a political subdivision of the State of            Mag. Judge: Mac R. McCoy
 Florida,

                         Defendant.


      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND INCORPORATED
                          MEMORANDUM OF LAW

         NOW COMES the Plaintiff, PAMELA VICKARYOUS (“Plaintiff” or “Vickaryous”),

by and through undersigned counsel, and files Plaintiff’s Motion for Summary Judgment and

Incorporated Memorandum of Law, and in support, states as follows:

                                       INTRODUCTION

      If you’re an employee of the Collier County School Board, be warned: if you speak or try to

defend yourself, you’ll be fired. And then you’ll be banned from all public events even you’re just

attending as a parent of your three daughters. That’s the edict the Collier County School Board

issued to the Plaintiff, Pamela Vickaryous, who enjoyed more than twenty years of a distinguished

career in public education until the Defendant abruptly terminated her employment as a middle

school principal after she engaged in activity protected by the First Amendment and Florida’s

Public Whistleblower Act (PWA). Her then-impending wrongful termination being bad enough,

the Defendant nevertheless added salt to the open wound by barring her from lodging any




                                                 1
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 2 of 19 PageID 459




meaningful defense and barring her from communicating with anyone, including exculpatory

witnesses or even counsel. Her career in public education effectively kiboshed by the Defendant,

Ms. Vickaryous brought this action under the First Amendment and PWA. This Court ordered her

temporarily reinstated under §(9)(f) of the PWA on February 27, 2019 (Doc. 28), but the Defendant

terminated her anyway in September 2019.

   This Motion centers on the Defendant’s retaliatory, vindictive and unconstitutional adverse

actions, and she is entitled to summary judgment on three discrete First Amendment claims. First,

the Defendant violated Ms. Vickaryous’s First Amendment rights when it barred her from

speaking with any employee of the Defendant at all – including former employees or even legal

counsel. And the Defendant made the consequences of violating such an edict quite clear:

disciplinary action that can include termination. Thus, the Defendant very clearly violated her First

Amendment right of expressive association. Second, the Defendant violated Ms. Vickaryous’s

First Amendment rights when it barred her from attending her daughters’ interscholastic soccer

games. The Defendant’s ban of Ms. Vickaryous from her daughters’ soccer games was neither

viewpoint-neutral nor reasonable. Ms. Vickaryous presented no threat of disruption or of harm to

anyone — nor even any specter of intimidation. The Defendant's motive in banning Ms.

Vickaryous from the sports fields (a limited public forum) was to monitor her and to punish her,

and was certainly not viewpoint neutral in the least. Third, Ms. Vickaryous exercised her free

speech rights when she spoke at a private function regarding school safety and the Defendant’s

lack of school resource officers. Her comments were not made within the scope of her job duties

and did not interfere with the Defendant’s operations. The Defendant has confirmed – in writing

and in sworn testimony – that such speech was a motivating factor in her termination. For these




                                                 2
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 3 of 19 PageID 460




reasons, and those articulated in more detail infra, Ms. Vickaryous is entitled to summary

judgment.

                                    MEMORANDUM OF LAW1

    A. Defendant Has Violated Plaintiff’s First Amendment Freedom of Association and
       Freedom of Speech Rights By Banning Her From All Communication and Banning
       Her From Attending Her Minor Daughters’ Soccer Games.

            a. Legal Standard & Expressive Association Generally.

    A right of free association is implicit in the First Amendment. Roberts v. U.S. Jaycees, 468

U.S. 609, 622 (1984). There are two types of protected association: association involving "intimate

human relationships" and association to engage "in those activities protected by the First

Amendment." Id. at 617-18. Intimate association concerns those relationships inherent to a family

structure. See McCabe v. Sharrett, 12 F.3d 1558, 1563 (11th Cir. 1994) (stating that "[a]t a

minimum, the right of intimate association encompasses the personal relationships that attend the

creation and sustenance of a family."). Freedom of expressive association, on the other hand, is "a

right to associate for the purpose of engaging in those activities protected by the First

Amendment—speech, assembly, petition for the redress of grievances, and the exercise of religion.

The Constitution guarantees freedom of association of this kind as an indispensable means of

preserving other individual liberties." Roberts, 468 U.S. at 618. And "[i]n the Eleventh Circuit,

'public concern' is not part of the analysis of a freedom of association claim, regardless of whether

that claim is an expressive association claim or an intimate association claim." Bouldin v. Troy

City Board of Ed., No. 2:13-cv-898-JA-GMB, Doc. 70, P.19, 2016 U.S. Dist. LEXIS 192756

(M.D. Ala. July 19, 2016); D'Angelo v. Sch. Bd. of Polk Cty., Fla., 497 F.3d 1203, 1212 (11th Cir.

2007) ("We have long held that, unlike speech or petitions by public employees, associational



1      The Court is well aware of the summary judgment standard, which bears no repeating here.


                                                     3
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 4 of 19 PageID 461




activity by public employees need not be on matters of public concern to be protected under the

First Amendment."); Hatcher v. Bd. of Pub. Educ. & Orphanage, 809 F.2d 1546, 1558 (11th Cir.

1987); Cook v. Gwinnett County Sch. Dist., 414 F.3d 1313, 1320 (11th Cir. 2005) (citing Hatcher).

   Even among First Amendment claims, gag orders like the Defendant issues warrant a most

rigorous form of review because they rest at the intersection of two disfavored forms of expressive

limitations: prior restraints and content-based restrictions. Like all "court orders that actually

forbid speech activities," Alexander v. United States, 509 U.S. 544, 550 (1993), gag orders are

prior restraints. Prior restraints bear "a heavy presumption against [their] constitutional validity."

Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963). Prior restraints upend core First

Amendment principles because "a free society prefers to punish the few who abuse rights of speech

after they break the law [rather] than to throttle them and all others beforehand." Se. Promotions,

Ltd. v. Conrad, 420 U.S. 546, 559 (1975).

   Similarly, gag orders are presumptively unconstitutional because they are content based. Nat'l

Inst. of Family and Life Advocates v. Becerra, 138 S. Ct. 2361, 2371 (2018) (presumption against

content-based restraints). Content-based restrictions target "particular speech because of the topic

discussed or the idea or message expressed." Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227

(2015). Gag orders inherently target speech relating to pending litigation, a topic right at the core

of public and community life. But the law is crystal clear that the "government has no power to

restrict expression because of its message, its ideas, its subject matter, or its content." Ashcroft v.

ACLU, 535 U.S. 564, 573 (2002) (internal quotation marks omitted). In light of these twin

presumptions, gag orders must survive strict scrutiny. Reed, 135 S. Ct. at 2226 (strict scrutiny for

content-based restrictions). So when the government defends a restriction on speech "as a means

to . . . prevent anticipated harms, it must . . . . demonstrate that the recited harms are real, not




                                                  4
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 5 of 19 PageID 462




merely conjectural, and that the [restriction] will in fact alleviate these harms in a direct and

material way." United States v. Nat'l Treasury Emps. Union, 513 U.S. 454, 475 (1995) (internal

quotation mark omitted); see also Harman v. City of New York, 140 F.3d 111, 122 (2d Cir. 1998)

("Where the predictions of harm are proscriptive, the government cannot rely on assertions, but

must show a basis in fact for its concerns.").

   To recover against a municipality, a plaintiff must show: "(1) that [his or her] constitutional

rights were violated; (2) that the municipality had a custom or policy that constituted deliberate

indifference to that constitutional right; and (3) that the policy or custom caused the violation."

Bankshot Billiards, Inc. v. City of Ocala, 634 F.3d 1340, 1349 (11th Cir. 2011). As the Supreme

Court has stated, "it is an essential prerequisite to the validity of an investigation which intrudes

into the area of constitutionally protected rights of speech, press, association and petition that the

State convincingly show a substantial relation between the information sought and a subject of

overriding and compelling state interest." Gibson v. Florida Legislative Investigation Committee,

372 U.S. 539 (1963). In cases presenting First Amendment challenges, the courts "must be less

deferential to state interests. Any prior restraint on expression comes to the court with a

presumption of unconstitutionality." Doe v. Gonzalez, 723 F. Supp. 690, 693 (S.D. Fla. 1988)

(citing First Amendment Coalition v. Judicial Inquiry and Review, 784 F.2d 467, 477 (3d Cir.

1986).

           b. Defendant Violated Plaintiff’s First Amendment Freedom of Expressive
              Association Rights.

   First, Ms. Vickaryous has shown a constitutional violation of her right of expressive

association because without question the Defendant barred her from speaking with anyone

regarding the allegations made against her. To be sure, the Defendant’s Agreement barred her from

speaking with any employee of the Defendant at all – including former employees or even legal



                                                  5
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 6 of 19 PageID 463




counsel. It also barred her from disclosing to anyone “any information regarding [Plaintiff’s]

participation in this investigation, nor divulge any discussions [Plaintiff] had with the investigator

to any other school district employee, both current and former, nor to any external party, except as

required by law.” That’s as broad and unconstitutional as it gets.

    The Defendant made the consequences of violating such an edict quite clear: disciplinary

action that can include termination. The record is clear that when Plaintiff’s husband contacted

potential witnesses to aid in her defense, the Defendant immediately issued discipline to Plaintiff

and did threaten termination. According to Ms. Wenrich, by trying to gather information to lodge

a defense, Ms. Vickaryous (through her husband) “was impeding upon the investigation.” It simply

did not matter that he was just looking to get information that could defend his wife from the

allegations that were being made against her.2 The Defendant plainly barred Ms. Vickaryous from

engaging in any speech that could exonerate her – or any speech at all for that matter – for the

simple reason that the overly restrictive and intrusive Defendant “wants to know where [Plaintiff

is] and who [she’s] dealing with.” This very clearly violated her First Amendment right of

expressive association.

    An analysis of the governmental interests said to be advanced by the Defendant’s gag order

clearly indicates that such interests are insufficient to justify the restrictions on First Amendment

freedoms. The interests asserted by Defendant herein are no more compelling than those asserted

in Landmark Commc'ns v. Virginia, 435 U.S. 829 (1978). The test requires that the danger be

"clear and present" and the Defendant’s gag order falls far short of that requirement. Moreover,

much of the risk can be eliminated through careful internal procedures to protect the confidentiality

2       It would be unimaginable for a criminal defendant to ever be barred from gathering exculpatory evidence or
from communicating with favorable witnesses. But here, the Defendant prohibited Ms. Vickaryous from speaking to
anyone that could possibly exonerate her for the sole reason of “wanting a clean investigation.” This alone
demonstrates a clear First Amendment violation, in addition to demonstrating Defendant’s male fides toward Ms.
Vickaryous.


                                                        6
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 7 of 19 PageID 464




of the investigation that does not gag Ms. Vickaryous. As in the Landmark case, the "type of

'danger' evidenced by the record is precisely one of the types of activity envisioned by the Founders

in presenting the First Amendment for ratification." 435 U.S. at 845 (citing Wood v. Georgia, 370

U.S. 375, 388 (1962)). And in the context of government investigations, other federal courts have

found similar confidentiality provisions unconstitutional on First Amendment grounds like the one

at issue here. See Lind v. Grimmer, 30 F.3d 1115, 1118 (9th Cir. 1994) (holding unconstitutional

the confidentiality provision applicable to investigations conducted by Hawaii's campaign

spending commission, and finding “the speech it restricts, speech about political processes and

governmental investigations of wrongdoing by public officials, falls near to the core of the First

Amendment.”); Providence Journal Co. v. Newton, 723 F. Supp. 846 (D.R.I. 1989) (invalidating

Rhode Island Ethics Commission confidentiality provision); Doe v. Gonzalez, 723 F. Supp. 690,

693 (S.D. Fla. 1988) (invalidating Florida State Ethics Commission confidentiality provision, and

finding “[a]ny prior restraint on expression comes to the court with a presumption of

unconstitutionality.").3 Here, the type of speech prohibited by the Defendant should not only be

tolerated, but encouraged. And that’s because allowing a public employee to speak to others in

pursuit of their own defense furthers the most compelling of state interests – ascertaining the truth

as to the allegations levied. The Landmark court reaffirmed the "well established principle" that

"[a]n enforced silence, however limited, solely in the name of preserving the dignity [of criticizing

judges], would probably engender resentment, suspicion, and contempt much more than it would

enhance respect."" Landmark, 435 U.S. at 842. If the Virginia statute that prohibited disclosure of



3        When the government seeks to justify legislation which substantially limits First Amendment rights, it "must
produce more than a few conclusory affidavits . . . which primarily contain unsubstantiated opinions and allegations."
City of Watseka v. Illinois Public Action Council, 796 F.2d 1547 (7th Cir. 1986). In addition, although the Court in
Landmark determined that "the confidentiality requirement can be said to facilitate the work of the commissions in
several practical respects," the Court concluded the governmental interests asserted were insufficient to justify the
encroachments on freedom of speech and of the press.


                                                          7
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 8 of 19 PageID 465




information concerning proceedings before the state Judicial Inquiry and Review Commission

didn’t pass muster in Landmark, the Defendant’s blanket prohibition on Ms. Vickaryous

contacting anyone in her own defense cannot fare any better.

   Also, the record shows the existence of the second and third elements to establish liability.

Public employers are not vicariously liable for §1983 violations by public employees. Monell v.

Dep't of Social Services of the City of New York, 436 U.S. 658, 691. Instead, a public employer is

subject to §1983 liability when "the action that is alleged to be unconstitutional implements or

executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated

by that body's officers." Id. at 690. "[I]t is when execution of a government's policy or custom,

whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury that the government as an entity is responsible under §1983." Id.

at 694. A plaintiff can establish a municipal custom by identifying "the existence of a widespread

practice that, although not authorized by written law or express municipal policy, is 'so permanent

and well settled as to constitute a 'custom or usage' with the force of law.'" City of St. Louis v.

Praprotnik, 485 U.S. 112, 127 (1988) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-

168 (1970)). Such a practice is "deemed authorized by the policymaking officials because they

must have known about it but failed to stop it." Brown v. City of Ft. Lauderdale, 923 F.2d 1474,

1481 (11th Cir. 1991). Here, the record plainly reflects that the Defendant has a longstanding

custom of violating the expressive rights of its employees, like Ms. Vickaryous, as the

Confidentiality Agreement it forced Ms. Vickaryous to sign is a standard form. To be sure, Ms.

Wenrich confirmed the policy is standard and has been ratified by the Superintendent.

   But even if that longstanding policy was absent, "municipal liability may be imposed for a

single decision by municipal policymakers under appropriate circumstances." Pembaur v. City of




                                                  8
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 9 of 19 PageID 466




Cincinnati, 475 U.S. 469, 480, 106 S. Ct. 1292, 1298, 89 L. Ed. 2d 452 (1986). For the public

employer to be liable in such a case, the decisionmaker must possess "final authority to establish

municipal policy with respect to the action ordered." Id. at 481. To determine whether an official

is a final policymaker, the Court must consult state law. Id. at 483. An official lacks final

policymaking authority when his "decisions are subject to meaningful administrative review."

Scala v. City of Winter Park, 116 F.3d 1396, 1401 (11th Cir. 1997). The Superintendent plainly

possesses the requisite policymaking authority and is a final policy maker as a matter of law.

   The Supreme Court has recognized that "[i]t is rare that a regulation restricting speech because

of its content will ever be permissible." United States v. Playboy Entm't Grp., Inc., 529 U.S. 803,

818 (2000). Content-based statutes, therefore, "are presumptively invalid." R.A.V. v. City of St.

Paul, 505 U.S. 377, 382 (1992). Based on the foregoing, the Defendant’s restriction of Plaintiff’s

First Amendment associational rights – and specifically the right to discuss the investigation with

others – is an obvious content-based, unconstitutional action. Consequently, Ms. Vickaryous is

entitled to summary judgment on that claim.

           c. The Defendant Violated Ms. Vickaryous’ Freedom of Assembly Rights.

   The Defendant also restricted Ms. Vickaryous’s ability to attend her daughters’ public sporting

events by way of the “no trespass order.” This is unconstitutional. The First Amendment prohibits

the government from "abridging the freedom of speech, or of the press," and guarantees "the right

of the people peaceably to assemble." U.S. Const. amend. I. "The right of peaceable assembly is a

right cognate to those of free speech and free press and is equally fundamental." De Jonge v.

Oregon, 299 U.S. 353, 364 (1937). "[O]f all constitutional rights, the freedoms of speech and of

assembly are the most perishable, yet the most vital to the preservation of American democracy."

Wolff v. Selective Service Local Board No. 16, 372 F.2d 817, 822 (2d Cir. 1967); see, e.g., Thomas




                                                9
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 10 of 19 PageID 467




 v. Collins, 323 U.S. 516, 530 (1945) ("It was not by accident or coincidence that the rights to

 freedom in speech and press were coupled in a single guaranty with the rights of the people

 peaceably to assemble and to petition for redress of grievances. All these, though not identical, are

 inseparable.").

    "[G]overnment officials may stop or disperse public demonstrations or protests where 'clear

 and present danger of riot, disorder, interference with traffic upon the public streets, or other

 immediate threat to public safety, peace, or order, appears.'" Papineau v. Parmley, 465 F.3d 46,

 56-57 (2d Cir. 2006) (quoting Cantwell v. Connecticut, 310 U.S. 296, 308 (1940)). However,

 "[f]ear of serious injury cannot alone justify suppression of free speech and assembly. . . . To

 justify suppression of free speech there must be reasonable ground to fear that serious evil will

 result if free speech is practiced." United States v. National Treasury Employees Union, 513 U.S.

 454, 475 (1995) (internal quotation marks omitted). "The First and Fourteenth Amendments do

 not permit a State to make criminal the exercise of the right of assembly simply because its exercise

 may be annoying to some people." Coates v. City of Cincinnati, 402 U.S. 611, 615 (1971) (internal

 quotation marks omitted).

    Where there is no clear and present danger, "speech restrictions imposed on [persons on]

 government-owned property are analyzed under a 'forum-based' approach that divides government

 property into three [principal] categories — the traditional public forum, the designated public

 forum, and the nonpublic forum," Byrne v. Rutledge, 623 F.3d 46, 53 (2d Cir. 2010), along with

 "a subset of the designated public forum," referred to as the "limited public forum," id. at 54 n.8

 (internal quotation marks omitted); see, e.g., Peck ex rel. Peck v. Baldwinsville Central School

 District, 426 F.3d 617, 625-26 (2d Cir. 2005), cert. denied, 547 U.S. 1097 (2006). "[T]he level of

 judicial scrutiny that must be applied to state actions inhibiting speech varies with the nature of




                                                  10
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 11 of 19 PageID 468




 the forum in which the speech occurs," Peck, 426 F.3d at 625, and the same analytical framework

 applies whether the First Amendment right being exercised is speech, as in Peck, or other

 "expressive activity" such as assembly, see, e.g., Travis v. Owego-Apalachin School District, 927

 F.2d 688, 692 (2d Cir. 1991).

    Traditional public forums include areas such as "streets[ and] parks . . . 'which have

 immemorially been held in trust for the use of the public and, time out of mind, have been used

 for purposes of assembly'"; as to a traditional public forum, the state may not enact "'[c]ontent-

 based restrictions'" unless "'they are necessary to serve a compelling state interest.'" Peck, 426 F.3d

 at 625-26. It has long been established that parents have a liberty interest in directing their

 children's education without unreasonable interference by the states. See, e.g., Meyer v. Nebraska,

 262 U.S. 390, 400 (1923); Pierce v. Society of Sisters, 268 U.S. 510, 518-19 (1925); see also

 Wisconsin v. Yoder, 406 U.S. 205, 232-33 (1972). But these principles have been completely

 ignored by the Defendant. The Supreme Court has made very clear:

        In the context of the "special characteristics of the school environment," . . . the
        government [has the power] to prohibit . . . . actions which "materially and
        substantially disrupt the work and discipline of the school." . . . . Associational
        activities need not be tolerated where they infringe reasonable campus rules,
        interrupt classes, or substantially interfere with the opportunity of other students to
        obtain an education.

    Healy v. James, 408 U.S. 169, 189 (1972) (quoting Tinker v. Des Moines Independent

 Community School District, 393 U.S. 503, 513 (1969) (footnote omitted)). And thus, freedom of

 assembly may be reasonably restricted but under very limited circumstances:

        [N]o mandate in our Constitution leaves States and governmental units powerless
        to . . . protect the public from the kind of boisterous and threatening conduct that
        disturbs the tranquility of . . . . buildings that require peace and quiet to carry out
        their functions, such as courts, libraries, schools, and hospitals.

    Carey v. Brown, 447 U.S. 455, 470-71 (1980) (internal quotation marks omitted). Thus, a




                                                   11
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 12 of 19 PageID 469




 public school has "the authority . . . and responsibility for assuring that parents and third parties

 conduct themselves appropriately while on school property" and that they do not engage in

 disruptive or "threatening conduct that disturbs the tranquility of schools." Lovern v. Edwards, 190

 F.3d 648, 655 (4th Cir. 1999).

     But this record is completely devoid of any remote suggestion that Ms. Vickaryous posed such

 a threat. Moreover, the school invites the attendance of members of the public to interscholastic

 sporting events. And although the Defendant may include schools as an example of institutions for

 whose benefit speech and assembly restrictions may permissibly be imposed because their

 operations require tranquility,4 courts, libraries, and hospitals, unlike schools, do not normally

 stage events at which the audience is encouraged not to be quiet but instead to engage in raucous

 and sustained noise. Peace, quiet, and tranquility are not characteristics of, or normally associated

 with, sports contests.

     With respect to interschool soccer games, the sports fields during such games are at most a

 limited public forum. While the invitation to parents and other spectators to attend soccer games

 would not constitute an invitation to anyone to disrupt the game or intermissions with speeches

 about his or her views on school policy generally, or political issues, or other subjects not related

 to the sporting event, persons attending the game are expected to engage in expressive activity,

 chanting and cheering for whichever team they favor. Indeed, they are encouraged to do so; many

 schools even have at the games groups of students whose function is to lead the audience in

 boisterous expressions of encouragement and partisanship – they’re called cheerleaders.

     So, unless there is a clear and present danger of disruptions such as disorder, riot, obstruction

 of the event, or immediate threat to public safety, the school may not regulate access to its sports



 4      I.e. "courts, libraries, schools, and hospitals." See 447 U.S. at 471 (internal quotation marks omitted).


                                                         12
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 13 of 19 PageID 470




 field when it is being used as a limited public forum unless its restrictions are reasonable and

 viewpoint-neutral. The Defendant’s ban of Ms. Vickaryous from her daughters’ soccer games was

 neither viewpoint-neutral nor reasonable. Ms. Vickaryous presented no threat of disruption or of

 harm to anyone — nor even any specter of intimidation, and that the Defendant's motive in banning

 Ms. Vickaryous from the sports fields limited public forum was to monitor her or to punish her,

 neither of which is viewpoint neutral in the least. The right not to be excluded, based on viewpoint

 differences or because of possible annoyance, from sports events to which the public was invited

 was clearly established First Amendment law. As a result, Ms. Vickaryous is entitled to summary

 judgment on this claim.

    B. Defendant Has Violated Plaintiff’s First Amendment Free Speech Rights.

            a. First Amendment Free Speech Claims Generally.

    Time and time again, the Supreme Court has reiterated that “[s]peech by citizens on public

 concerns lies at the heart of the First Amendment, which ‘was fashioned to assure unfettered

 interchange of ideas for the bringing about of political and social changes desired by the people.’”

 Lane v. Franks, 573 U.S. 228, 235-35 (2014) (quoting Roth v. United States, 354 U.S. 476, 484

 (1957)). And “[t]his remains true when speech concerns information related to or learned through

 public employment.” Id. For it is well established that the acceptance of public employment does

 not require the employee to relinquish their constitutional rights, especially those afforded under

 the First Amendment. Id.

    But a public employee’s right to share information is not absolute. Instead, the Supreme Court

 has “acknowledged the government’s countervailing interest in controlling the operation of its

 workplaces” because “[g]overnment employers, like private employers, need a significant degree

 of control over their employees’ words and actions; without it, there would be little chance for the




                                                 13
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 14 of 19 PageID 471




 efficient provision of public services.” Lane, 573 U.S. at 235-35. Consequently, “[t]he problem in

 any case is to arrive at a balance between the interests of the teacher, as a citizen, in commenting

 upon matters of public concern and the interest of the State, as an employer, in promoting the

 efficiency of the public services it performs through its employees.” Pickering v. Bd. of Ed. of

 Twp. High Sch. Dist. 205, Will Cnty., Illinois, 391 U.S. 563, 568 (1968).

            b. The Pickering Analysis.

    First Amendment claims such as this are governed by a four-step analysis. Moss v. City of

 Pembroke Pines, 782 F.3d 613, 617 (11th Cir. 2015) (citing Carter v. City of Melbourne, Fla., 731

 F.3d 1161, 1168 (11th Cir. 2013)). First, the Court considers “whether Plaintiff’s speech was made

 as a citizen and whether it implicated ‘a matter of public concern.’” Id. at 618 (citing Rankin v.

 McPherson, 483 U.S. 378, 384 (1987)). Second, the Court weighs the “Plaintiff’s First

 Amendment interest against the City’s interest in regulating his speech to promote ‘the efficiency

 of the public services it performs through its employees.’” Id. (quoting Pickering, 391 U.S. at 568).

 The first two steps are “questions of law that are decided by the Court.” Id. Third, “if the public

 employee prevails on the balancing test, the fact-finder determines whether the employee’s speech

 played a substantial part in the government’s decision to demote or discharge the employee.”

 Carter v. City of Melborne, Fla., 731 F.3d 1161, 1168 (11th Cir. 2013) (internal citations omitted).

 Fourth, if the employee prevails, “the state must prove by a preponderance of the evidence that it

 would have reached the same decision even in the absence of the protected conduct.” Id.

                    i. Plaintiff’s Comments at a Private Function Regarding School Safety
                       and the Lack of School Resource Officers Were Made As A Private
                       Citizen On Matters of Public Concern.

    Determining whether an employee spoke as a citizen turns on whether the speech “owes its

 existence to a public employee’s professional responsibilities.” Garcetti v. Ceballos, 547 U.S. 410,




                                                  14
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 15 of 19 PageID 472




 421-22 (2006). The phrase “must be read narrowly to encompass speech that an employee made

 in accordance with or in furtherance of the ordinary responsibilities of her employment, not merely

 speech that concerns the ordinary responsibilities of her employment.” Alves v. Bd. of Regents of

 the Univ. Sys. of Ga., 804 F.3d 1149, 1162 (11th Cir. 2015). “The critical question... is whether the

 speech at issue is itself ordinarily within the scope of an employee’s duties, not whether it merely

 concerns those duties.” Id. Factors such as “the employee’s job description, whether the speech

 occurred at the workplace, and whether the speech concerned the subject matter of the employee’s

 job” may all be considered. Id. at 1161.

    It is undisputed that Ms. Vickaryous’s remarks at a private function regarding school safety

 and the Defendant’s lack of school resource officers were not made within the scope of her job

 duties. Indeed, the Defendant did not assign her to attend the function as its representative.

 Moreover, Ms. Vickaryous was on administrative leave at the time of the private function and it

 was attended by Ms. Vickaryous on her personal time. Nowhere in Ms. Vickaryous’s job

 description is there any requirement for her to attend such a function and speak the words she

 spoke – indeed, the words were critical of the Defendant’s mishandling of an issue that affects the

 safety of children. And while Ms. Vickaryous’s knowledge of the school safety issue caused by

 the lack of school resource officers was learned through her position, that is of no moment because

 the proper focus “is whether the speech at issue is itself ordinarily within the scope of an

 employee’s duties.” Fernandez v. Sch. Bd. of Miami-Dade Cty, 898 F.3d 1324, 1333-34 (11th Cir.

 2018). The undeniable answer here is that Ms. Vickaryous’s speech at the private function was not

 part of her job duties or made in her capacity as an employee – they were made as a private citizen.

 Lane, 573 U.S. at 238 (statement made "by a public employee outside the scope of his ordinary

 job duties is speech as a citizen for First Amendment purposes.").




                                                  15
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 16 of 19 PageID 473




     The next inquiry turns on whether the speech at issue is on a matter of public concern. As the

 Supreme Court held:

          Speech deals with matters of public concern when it can be fairly considered as
          relating to any matter of political, social, or other concern to the community, or
          when it is a subject of legitimate news interest; that is, a subject of general interest
          and of value and concern to the public.

     Snyder v. Phelps, 562 U.S. 443, 453 (2011) (citations and internal quotation marks omitted).

 Ms. Vickaryous’s speech at a private event on her on personal time regarding the Defendant not

 ensuring student and school safety by not providing school resource officers is certainly a matter

 of concern for the community. See Cook v. Gwinnett Cty. Sch. Dist., 414 F.3d 1313, 1319 (11th

 Cir. 2005) ("In various contexts, we have made it clear that speech relating to the safety of the

 public involves a matter of public concern" and holding that a bus driver's concerns about "the

 safety of children due to bus overcrowding and the lack of time allotted for pre-trip bus

 inspections" were not merely "internal bus driver employment issues"); see also Peterson v.

 Atlanta Hous. Auth., 998 F.2d 904, 917 n.25 (11th Cir. 1993) ("Some issues may be obviously of

 public concern from their subject matter, for instance, an alleged health or safety risk."); see also

 Fikes v. City of Daphne, 79 F.3d 1079, 1084 (11th Cir. 1996) ("Certainly, the question of whether

 police officers are properly performing their duties, as a public safety issue, must be considered an

 issue of political or social concern."); Weinstein v. City of N. Bay Village, 977 F. Supp. 2d 1271,

 1284-85 (S.D. Fla. 2013). And thus, Ms. Vickaryous has shown that her speech implicated a matter

 of public concern.5




 5         Additionally, "[t]he forum in which a petition is lodged will be relevant to the determination of whether the
 petition relates to a matter of public concern." Borough of Duryea v. Guarnieri, 564 U.S. 379, 398, 131 S. Ct. 2488,
 2500 (2011). As discussed above, the speech at issue was made at a private function – not on school grounds and not
 on school time.


                                                          16
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 17 of 19 PageID 474




                            i. The Defendant’s Interest In Silencing Ms. Vickaryous Does Not
                               Outweigh Plaintiff’s First Amendment Rights.

    Where a government employee has spoken on a matter of public concern, courts are to then

 consult a balancing test to determine whether the First Amendment affords protection. Pickering

 v. Bd. of Educ., 391 U.S. 563, 568-69 (1968). "[T]he interests of the government employee, as a

 citizen, in commenting upon matters of public concern must be balanced with the interests of the

 State, as an employer, in promoting the efficiency of the public services it performs through its

 employees." Boyce, 510 F.3d at 1343 (internal quotation marks omitted) (quoting Pickering, 391

 U.S. at 568). The Eleventh Circuit has instructed that "[i]n striking this balance, we consider these

 factors: '(1) whether the speech at issue impedes the government's ability to perform its duties

 efficiently, (2) the manner, time, and place of the speech, and (3) the context within which the

 speech was made.'" Stanley v. City of Dalton, 219 F.3d 1280, 1289 (11th Cir. 2000) (quoting

 Bryson, 888 F.2d at 1567).

    Eleventh Circuit case law also considers the absence of any disruption as probative in a

 Pickering analysis. See Tindal v. Montgomery County Comm'n, 32 F.3d 1535, 1540 (11th Cir.

 1994) ("As observed above, Tindal clearly had an interest in her speech describing the

 discrimination present in the Sheriff's office. The state interest half of the balance, however, is

 empty: Butler has proffered no evidence indicating that Tindal's speech inhibited either her work

 or the work of the office."); Berdin v. Duggan, 701 F.2d 909, 912 (11th Cir. 1983) ("Further, there

 was no evidence that Berdin's speech resulted in an internal discipline problem or disharmony

 among co-workers.").

    Here, Ms. Vickaryous made her remarks at a private event on her on personal time (while on

 administrative leave) regarding the Defendant not ensuring student and school safety by not

 providing school resource officers, and the Defendant cannot identify a single reported disruption



                                                  17
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 18 of 19 PageID 475




 in the performance of its educational mission. The Defendant, therefore, cannot plausibly rest the

 decision to terminate Ms. Vickaryous on a "possibility of disruption" — months had passed

 without any disruption occurring by the time Defendant actually terminated Ms. Vickaryous.

    Finally, in striking the balance, the Eleventh Circuit requires that a court consider the manner,

 time, and place of the speech, as well as the context within which the speech was made. As noted

 supra, Ms. Vickaryous made her remarks as a citizen (not an employee) addressing a matter of

 public concern – student and school safety due to a lack of school resource officers – and she did

 so at a private event, on her own time, and not as an employee of the Defendant. The Defendant’s

 side of the Pickering balance is empty. Nothing Ms. Vickaryous did remotely suggests that her

 speech impacted the discipline, mutual respect, trust and particular efficiency of the school. The

 Defendant's side of the Pickering balance is empty.

                   ii. Plaintiff’s Comments at a Private Function Regarding School Safety
                       and the Lack of School Resource Officers Was a Motivating Factor In
                       Defendant’s Adverse Action.

    The final stage of the inquiry is whether Ms. Vickaryous’s speech was a “motivating factor.”

 Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 287 (1977); see also

 Vila v. Padron, 484 F.3d 1334, 1339 (11th Cir. 2007) (requiring that protected speech play “a

 substantial or motivating role in the adverse employment action”). This final prong is easily met

 as Ms. Wenrich herself confirmed that a “substantial motivating factor” in the Defendant’s

 decision to terminate Ms. Vickaryous was Ms. Vickaryous’s remarks discussed above. This is

 further reflected in the discipline meted out to her that specifically referenced her remarks at a

 private event on her on personal time (while on administrative leave) regarding the Defendant not

 ensuring student and school safety by not providing school resource officers.

    In sum, Ms. Vickaryous made remarks at a private event on her on personal time (while on




                                                 18
Case 2:18-cv-00315-TPB-MRM Document 39 Filed 01/22/20 Page 19 of 19 PageID 476




 administrative leave) regarding the Defendant not ensuring student and school safety by not

 providing school resource officers, which meets the burden of showing she spoke as a citizen on a

 matter of public concern. Moreover, and particularly because the speech at issue was made at a

 private event on Ms. Vickaryous’s on personal time (while on administrative leave) the

 Defendant’s side of the balancing of interests test is zero. And finally, the Defendant has admitted

 that Ms. Vickaryous’s speech was a motivating factor. As a result of the foregoing, the Defendant

 has undeniably violated Ms. Vickaryous’s First Amendment rights and summary judgment on this

 issue is proper.

                                          CONCLUSION

    WHEREFORE the Plaintiff respectfully requests the Court GRANT the instant Motion in

 Plaintiff’s favor and award all other relief deemed just.

                                       Respectfully submitted,

 Dated: January 22, 2020               s/ Benjamin H. Yormak
                                       Benjamin H. Yormak
                                       Florida Bar Number 71272
                                       Trial Counsel for Plaintiff
                                       Yormak Employment & Disability Law
                                       9990 Coconut Road
                                       Bonita Springs, Florida 34135
                                       Telephone: (239) 985-9691
                                       Fax: (239) 288-2534
                                       Email: byormak@yormaklaw.com

                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2020, I electronically filed the foregoing with the Clerk

 of Court by using the CM/ECF system. I further certify that I mailed the foregoing document and

 the notice of electronic filing by first-class mail to the following non-CM/ECF participants: None.

                                       s/ Benjamin H. Yormak
                                       Benjamin H. Yormak




                                                  19
